EXHIBIT 10.12

EMPLOYMENT AND SUCCESSION AGREEMENT

AND

FULL AND COMPLETE RELEASE



This Employment and Succession Agreement and Full and Complete Release
("Agreement") is entered into between Maureen D. Richards ("Executive") and
Internet Security Systems, Inc., a Delaware corporation (together with its
subsidiary companies, the "Company").

Whereas, the Company and Executive desire to agree upon a fixed term of
employment of Executive by the Company and provide for the successful transition
of duties and separation of Executive from the Company effective April 15, 2006;
and

Whereas, the Company and Executive have previously entered into an Indemnity
Agreement dated 19 March 2001, and a Confidentiality, Ownership and
Non-Competition Agreement dated 23 December 1997 (the "Preexisting Agreements").

Whereas, the Executive has been advised to consult with an attorney and has
relied upon the advice of her attorney in signing this Agreement.

Now, therefore, in consideration for payments and benefits provided by the
Company as set forth in this Agreement, the sufficiency of which is hereby
acknowledged, Executive and the Company agree as follows:

Fixed Term Employment.
 a. In order to assure retention of Executive through February 28, 2006, the
    Company will continue Executive's full-time employment through February 28,
    2006. When a new Controller begins employment with the Company, the title
    and responsibilities of Controller and principal accounting officer will
    transition from Executive to the new Controller in a manner that allows the
    transition to coincide in a reasonable manner with a reporting period.
    Part-time employment of Executive will begin on March 1, 2006 and continue
    through April 15, 2006. Executive and the Company will execute releases in
    substantially the same form as contained in this Agreement upon conclusion
    of full-time status, and again upon conclusion of part-time employment
    (excluding the Indemnity Agreement and the Confidentiality, Ownership and
    Non-Competition Agreement).
 b. During full-time employment, Executive's compensation will continue on
    current compensation terms, including salary and incentive compensation,
    benefits and expense reimbursement according to policy. For the avoidance of
    doubt, Executive will be eligible for her Q1 2006 quarterly bonus at the
    rate in her current compensation plan for 2005, subject to attainment of
    applicable performance targets.
 c. Executive will devote full-time and best efforts to the business of the
    Company during the period of full-time employment, including continuing
    current responsibilities. Executive will assist with preparation of and will
    sign quarterly and annual reports and certifications that are required
    during the period of employment.
 d. During part-time employment, Executive's compensation will continue at the
    rate of $4,000 per month. Medical benefits will also continue during this
    period. Other employee benefits will apply only as provided in the Company's
    benefits plans for part-time employees. The Company will reimburse
    reasonable out-of-pocket expenses incurred according to the Company's policy
    during part-time employment. After April 15, 2006, Executive will not be
    entitled to any further compensation or benefits or severance payments.
 e. During part-time employment until April 15, 2006, Executive will be
    available for an aggregate of 48 hours, as needed, using best efforts to
    fulfill reasonably requested tasks.
 f. Equity incentives, such as stock options and restricted stock, will continue
    to vest according to the Company's incentive stock plan during full-time and
    part-time employment, except as provided in Section 1(i).
 g. During full-time and part-time employment, Executive may be terminated by
    the Company only for cause. "Cause" means the commission of any act of
    fraud, embezzlement or dishonesty, any unauthorized use or disclosure by
    such person of confidential information or trade secrets of the Company or
    any affiliated company, or any other intentional violation of the Company's
    Code of Conduct by Executive adversely affecting the business or affairs of
    the Company or any parent or subsidiary corporation in a material manner.
 h. Executive will report to the Chief Financial Officer during full-time and
    part-time employment. Executive will perform such responsibilities and
    duties as may be assigned consistent with her current areas of
    responsibility, in the Chief Financial Officer's judgment, so that the
    succession of the new Controller is efficient, effective and successful.
    Employment with others will not be entered into during full-time or
    part-time employment. If Executive elects to leave the Company voluntarily
    before conclusion of employment, then employment will terminate,
    compensation and benefits will cease, and equity incentives such as stock
    options and restricted stock will cease vesting. This Agreement is for the
    personal services of Executive. Executive shall receive all payments and
    other benefits to which Executive is entitled under this Agreement through
    April 15, 2006, unless Executive's employment terminates prior to such date
    for Cause, due to death or disability, or as otherwise provided in this
    Agreement, in which event compensation and benefits will cease upon
    employment termination.
 i. Provided Executive's part-time employment status continues to April 15, 2006
    and for Executive's covenant not to compete with the Company, as provided in
    this paragraph, the Company agrees to pay Executive $60,000, subject to
    withholding, according to standard payroll practices. Executive covenants
    and agrees that from the date of this Agreement until April 15, 2007,
    Executive will not (whether on her own behalf or on behalf of any person or
    entity other than the Company) engage in or become involved in a business
    that directly competes with the Company in any line of business in which it
    is engaged as of the date of this Agreement. A list of currently competing
    entities has been furnished by the Company to Executive contemporaneously
    with the execution and delivery of this Agreement. The parties acknowledge
    that other businesses may have incidental activities that may compete with a
    business line of the Company and this covenant is not intended to prohibit
    employment with a business (not identified on the list) who's primary
    business is not competitive with the business of the Company, provided that
    Executive is not actively involved or directly responsible for the
    incidental activity that competes. This covenant does not prohibit
    investment (whether directly or through public or private investment funds)
    in securities of any entity that may compete with the Company, provided such
    investment does not exceed 5% of the equity securities of such entity and
    provided Executive is not involved in the management or operations of such
    competing entity. Executive acknowledges that the Company's business is
    global and that she has been involved with its business globally, so this
    restriction will apply throughout the world. Executive acknowledges that
    these restrictions are reasonably necessary to protect the Company's
    legitimate business interests, are not overbroad, overlong, or unfair
    (including in duration and scope), and are not the result of overreaching,
    duress, or coercion of any kind. Executive confirms that her observance of
    the covenants will not cause her any undue financial hardship, and that the
    enforcement of the covenants will not impair her ability to gain employment
    commensurate with her abilities and on terms fully acceptable to her or
    otherwise to receive sufficient income to support her and her family and to
    satisfy her debt obligations. Executive acknowledges that any violation of
    these covenants would cause the Company irreparable injury or loss.
    Executive agrees that, for any breach or threatened breach of the covenants
    of this provision, the Company will be entitled to immediate injunctive
    relief and that a restraining order and/or an injunction may issue against
    Executive to prevent or restrain any such breach or threatened breach, in
    addition to any other rights or remedies at law that the Company may have.

Full and Complete Release.

Executive, for herself and her heirs, executors, administrators and assigns,
does hereby knowingly and voluntarily release and forever discharge the Company
and its affiliates, joint ventures, joint venture partners, and benefit plans,
and their respective current and former directors, officers, administrators,
trustees, employees, agents, and other representatives, from all debts, claims,
actions, causes of action (including without limitation those arising under the
Fair Labor Standards Act of 1938, as amended, 29 U.S.C. Sec. 201 et seq.; the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. Sec. 1001
et seq.; the Worker Adjustment and Retraining Notification Act of 1988, 29
U.S.C. Sec. 2101 et seq.; and those federal, state, local, and foreign laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation the Age Discrimination in
Employment Act of 1967, 29 U.S.C. Sec. 621 et seq., as amended by the Older
Workers Benefit Protection Act, P.L. 101-433; the Equal Pay Act of 1963, 9
U.S.C. Sec. 206, et seq.; Title VII of The Civil Rights Act of 1964, as amended,
42 U.S.C. Sec. 2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C. Sec. 1981;
the Civil Rights Act of 1991, 42 U.S.C. Sec. 1981a; the Americans with
Disabilities Act, 42 U.S.C. Sec. 12101 et seq.; the Rehabilitation Act of 1973,
29 U.S.C. Sec. 791 et seq.; the Family and Medical Leave Act of 1993, 28 U.S.C.
Secs. 2601 and 2611 et seq.; and comparable state, local, and foreign causes of
action, whether statutory or common law), suits, dues, sums of money, accounts,
reckonings, covenants, contracts, claims for costs or attorneys' fees,
controversies, agreements, promises, and all liabilities of any kind or nature
whatsoever, at law, in equity, or otherwise, KNOWN OR UNKNOWN, fixed or
contingent, which she ever had, now has, or may have, or which she, her heirs,
executors, administrators or assigns hereafter can, shall, or may have, from the
beginning of time through the date on which she signs this Agreement, including
without limitation those arising out of or related to her employment or
separation from employment with the Company (collectively the "Released
Claims"), provided nothing herein releases the Company from its obligations
under this Agreement or the Preexisting Agreements, or releases any vested and
accrued benefits to which Executive is entitled, or any rights which by law
cannot be released.

Executive fully understands and agrees that:

 a. no rights or claims are released or waived that may arise after the date
    Executive signs this Agreement;
 b. Executive is advised to consult with an attorney before signing this
    Agreement;
 c. Executive has 21 days from receipt of this Agreement within which to
    consider whether to sign it;
 d. Executive has seven days following her execution of this Agreement to revoke
    the Agreement; and
 e. this Agreement shall be effective on the date executed by Executive, but
    Executive shall not have the right to enforce this Agreement until the
    revocation period of seven days has expired without any such revocation.

Executive acknowledges that some of the payments and benefits given to Executive
under this Agreement are in addition to those to which she is otherwise entitled
to as a matter of Company policy.

Release of Claims Against Executive.

The Company, for itself and its successors and assigns, does hereby knowingly
and voluntarily release and forever discharge the Executive and her personal and
legal representatives, executors, administrators, heirs, distributees, devisees,
legatees and successors from all debts, claims, actions, causes of action,
suits, dues, sums of money, accounts, reckonings, covenants, contracts, claims
for costs or attorneys' fees, controversies, agreements, promises, and all
liabilities of any kind or nature whatsoever, at law, in equity, or otherwise,
KNOWN OR UNKNOWN, fixed or contingent, which it ever had, now has, or may have,
or which it, its successors or assigns hereafter can, shall, or may have, from
the beginning of time through the date on which it signs this Agreement,
including without limitation those arising out of or related to Executive's
employment or separation from employment with the Company, provided nothing
herein precludes the Company from enforcing its rights under this Agreement or
the Preexisting Agreements, or its rights related to taxes, advances or
reimbursement of expenses arising in the course of Executive's employment
relationship with the Company.

Future Cooperation.

Executive covenants and agrees that she shall reasonably cooperate with the
Company, so long as such cooperation does not unreasonably interfere with
Executive's then current employment or business activities, in any pending or
future matters, including without limitation any litigation, investigation, or
other dispute, in which he, by virtue of her employment with the Company, has
relevant knowledge or information, including, but not limited to (i) meeting
with representatives of the Company to provide truthful information regarding
her knowledge, (ii) acting as the Company's representative, and (iii) providing,
in any jurisdiction in which the Company requests, truthful testimony relevant
to said matter. The Company shall reimburse Executive for all of Executive's
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and attorneys' fees. If such cooperation occurs after April 15,
2006 and results in devotion of Executive's time exceeding three business days,
the Company will compensate Executive for her time at an hourly rate based upon
her current base salary.

Indemnification.

Nothing in this Agreement shall affect any rights Executive may have to
indemnification or advancement of expenses under Article XI of the Company's
by-laws in effect as of the date of this Agreement, any written agreement
between the Company and Executive, including the Indemnity Agreement, or under
applicable law.

Nondisparagement.

Executive will not disparage the Company, its customers or suppliers or the
Company's directors, officers, or employees ("Representatives"). The Company and
its Representatives will not disparage Executive. "Disparagement" means a
negative oral or written statement that can be accurately demonstrated in fact
to be attributable to (i) Executive or (ii) the Company or its Representatives
(as applicable). Notwithstanding the foregoing, (i) no statement made by either
party in the context of any legal or regulatory proceeding shall be deemed to
violate the foregoing provisions, and (ii) subject to (i), all communication
relating to the termination of Executive's employment with the Company shall be
consistent with the Company's Current Report on Form 8-K filed with respect to
this matter.

Complete Agreement.

This Agreement is the complete understanding between Executive and the Company
in respect of the subject matter of this Agreement and, with the exception of
the Preexisting Agreements, supersedes all prior agreements relating to the same
subject matter. In signing this Agreement, Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein.

Severability.

In the event that any provision of this Agreement should be held to be invalid
or unenforceable, each and all of the other provisions of this Agreement shall
remain in full force and effect. If any provision of this Agreement is found to
be invalid or unenforceable, such provision shall be modified as necessary to
permit this Agreement to be upheld and enforced to the maximum extent permitted
by law.

Governing Law.

This Agreement is to be governed and enforced under the laws of the State of
Georgia (without regard to Georgia's conflicts of law rules that might call for
the application of the law of another jurisdiction).

Successors and Assigns.

This Agreement is binding upon and inures to the benefit of the Company and its
successors and assigns.

Amendment/Waiver.

No amendment, modification or discharge of this Agreement shall be valid or
binding unless set forth in writing and duly executed by each of the parties
hereto.

Acknowledgment.

Executive has carefully read this Agreement, fully understands each of its terms
and conditions, and intends to abide by this Agreement in every respect. As
such, Executive knowingly and voluntarily signs this Agreement.

 

 

 

 

Executive


 


 


 


 

 

/s/ Maureen D. Richards

Maureen D. Richards


Date:


 





 


 November 1, 2005


 


 


 


 


Internet Security Systems, Inc.


 


 


 


 

 

/s/ Sean Bowen

Sean Bowen
Vice President and General Counsel


Date:


 





 


 November 1, 2005